DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al., US Pg. Pub. No. (2019/0122540) referred to hereinafter as Ishikawa.
As per claim 1, Ishikawa teaches a vehicle control device comprising: a display that displays an image (see at least Para 61); a recognizer that recognizes objects including other vehicles present in the vicinity of a subject vehicle (see at least figs. 1-2); a driving controller that generates a target trajectory of the subject vehicle on the basis of states of the objects recognized by the recognizer and controls one or both of a speed and steering of the subject vehicle on the basis of the generated target trajectory (see at least summary, Para 54-57); and a display controller that causes to display images resembling the other vehicles recognized as the objects by the recognizer in the display superimposed on an image resembling a road on which the subject vehicle is present (see at least figs. 1-2, fig.4, 11, Para 98, 274, 276, 284, 308), wherein the display controller causes to display a first image resembling a first vehicle having an influence on 

As per claim 2, Ishikawa teaches a vehicle control device according to claim 1, wherein the display controller causes to display the first image with more emphasis than the second image (see at least figs. 1-2).

As per claim 3, Ishikawa teaches a vehicle control device according to claim 1, wherein the display controller causes to display an image indicating a direction in which a lane change of the subject vehicle is disturbed for the second image resembling the second vehicle that becomes a factor disturbing the lane change of the subject vehicle (see at least para 74, 78, 125, 132).

As per claim 4, Ishikawa teaches a vehicle control device according to claim 1, wherein the display controller continues the emphasis display of the first image until the first vehicle has no influence on the behavior of the subject vehicle and continues the emphasis display of the second image until the second vehicle has no influence on the generation of the target trajectory (see at least Para 54-55, 336, 337).



As per claim 6, Ishikawa teaches a vehicle control device according to claim 1, wherein the display controller changes a display form of the image resembling the road on the basis of a result of recognition acquired by the recognizer (see at least Para 224-227).
As per claims 7-8, the limitations of claims 7-8 are similar to the limitations of claim 1, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665